DETAILED ACTION
 	Claims 9-10 and 15-22 are pending, claims 1-8, and 11-14 have been cancelled. This action is in response to the amendment filed 1/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the rejection.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wendy Slade on 5/4/2022.
The application has been amended as follows: 
In the Claims:
In claim 9, page 2, line 7, “the improved pressure” has been changed to - -the replacement pressure- -.

The change is made to correct the antecedent basis issue. 

	Allowable Subject Matter
Claims 9,10 and 15-22 are allowed.
None of the prior art discloses or renders as obvious the method in claims 9 and 22, where a replacement pressure regulator valve is inserted into the bore in combination with remaining features in claims 9 and 22, and having an average fluid flow through the replacement pressure regulator valve increases to 15.1416 liters per minute, based on the art as a whole. The combination of Applicant’s prior Art, Ernst, Kinch, Koike, and Stafford in combination with an additional reference is no longer considered obvious, based on the art as a whole. The reference to Najmolhoda et al. disclose a valve having a flow range starting at a value of 15.1416 lpm/ 4 gpm, however this is not an average flow through the device.
 						Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753